Citation Nr: 0403806	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-07 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1963 to January 1967, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hepatitis C was not manifested during service, has not 
been shown to be causally or etiologically related to 
service, and has been related by competent medical evidence 
to intravenous drug use.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 3.304 3.159 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the May 
2002 rating decision as well as the Statement of the Case 
issued in connection with this claim have notified the 
veteran of the evidence considered, the pertinent laws and 
regulations, and the reasons his claim was denied.  In 
addition, the RO sent a letter in December 2001 to the 
veteran that specifically informed him of the substance of 
the VCAA, including the division of responsibilities between 
the VA and the veteran in obtaining the evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were VA outpatient 
records.  The veteran was also afforded a VA examination.  
The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim is appropriate.


Background and Evidence

Service records show that the veteran served on active duty 
from January 1963 to January 1967.  His DD Form 214 indicates 
that his military occupational specialty (MOS) in the United 
States Air Force was that of a medical services specialist.  
He also has approximately two years and five months of 
foreign service and is in receipt of the Vietnam Service 
Medal.  

Service medical records are negative for complaint, 
diagnosis, or treatment of hepatitis C.  The separation 
examination report noted that he did not have any tattoos.

VA outpatient records dated October 1984 to November 1984 
document the veteran's substance abuse treatment for alcohol 
dependence.  It was also reported that the veteran had a 
history of drug abuse, which included heroin, methadone, 
marijuana, amphetamines, and cocaine.

VA outpatient records dated May 2001 to November 2001 relate 
that the veteran was tested for hepatitis C 10 years earlier, 
which had negative results.  These records also indicated 
that he had a positive test in June 2001.  The veteran 
reported that he had a needle stick injury during service.

In a May 2002 hepatitis C screening/education report, the 
veteran indicated that his risk factors included injecting 
street drugs with needles although he reported that he never 
shared needles and exposure to blood through needle stick 
injuries while caring for the wounded as a medic in the Air 
Force between 1963 and 1967.  

VA outpatient records dated July 2002 show that the veteran 
had two positive tests, which indicated active hepatitis C.  
The nurse practitioner stated that the negative antibody test 
was likely a false negative.

VA outpatient records dated May 2001 to October 2002 reported 
that the veteran has a current diagnosis of hepatitis C.  
These records also document his treatment for substance 
abuse.

The veteran was afforded a VA examination in November 2002, 
which found multiple risk factors that could have led to his 
contraction of hepatitis C.  At that time, the examiner noted 
that the claimed risk factor for blood contact was the 
veteran's duties as a medic in Vietnam.  Reportedly, the 
veteran was in Vietnam for 10 days in 1966 although the 
examiner noted that this was not verified.  He did note that 
the veteran's discharge showed that he worked as a medical 
service specialist.  During this examination, the veteran 
reported that he had a 35-year history of heroin addiction, 
which involved the use of needles.  The veteran reported that 
he was exposed daily to open wounds and fresh blood of other 
individuals.  As to the risk factors for hepatitis C, the 
examiner noted that the veteran used needles to inject 
recreational drugs starting from 1967 while in the 
Philippines and that he continued to use such drugs after 
service albeit he was then on a drug addiction treatment 
program.  He again noted that the veteran confirmed multiple 
exposure to the blood of other people through skin and mucous 
membranes, and noted that the veteran confirmed multiple 
sexual partners but denied a history of sexually transmitted 
disease.  The examiner also noted that there was no record of 
a blood transfusion before 1992, and a history of tattoos or 
body piercing.  The examiner stated that he could not 
determine the specific factor that was the source of the 
hepatitis C as the veteran had a long history of intravenous 
recreational drug abuse, exposure to open wounds and fresh 
blood of other people, and had had multiple sexual partners.  
However, he did indicate that it was his belief that the 
veteran's use of the recreational drug injection was the most 
possible factor which could be named as a source of infection 
with hepatitis C.  He further stated that this was his 
personal opinion and that there was not any medical 
documentation or medical literature to support this opinion.  

In VA Form 646 dated April 2003, the veteran's representative 
related that the veteran believed he contracted hepatitis C 
as a result of handling blood products as a medic while in 
Vietnam in 1966.  He also stated that no one could pinpoint 
the cause of the veteran's hepatitis C.  Because the health 
care providers can only offer personal opinions, the 
representative argues that the VA is obligated to grant 
service connection.  In an informal hearing presentation 
dated December 2003, the veteran's representative reiterated 
the contentions made in VA Form 646.


Law and Analysis

The veteran contends that he is entitled to service 
connection for hepatitis C.  In this regard, he claims that 
he was exposed to blood while serving as a medic in Vietnam.

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  In addition, service-connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2003).  In order to prove service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hepatitis C.  Service 
medical records do not show any complaint, diagnosis, or 
treatment of hepatitis C, and the evidence of record 
indicates that the veteran did not seek treatment for the 
disorder until many decades after his separation from 
service.  However, even without such evidence in this case, 
service connection could still be established with competent 
evidence of record, medical or otherwise, which links the 
veteran's current hepatitis C to any event relating to his 
service.  In this regard, the VA examiner cited many risk 
factors that may have caused the veteran's hepatitis C.  
Although he was unable to specify which factor actually led 
to the veteran's disability, it was his opinion that 
intravenous drug use was the most likely cause rather than 
his exposure to blood while in service.  The veteran cites to 
the fact that this is mere opinion and is not supported by 
medical documentation or literature.  However, the veteran, 
unlike the examiner who did render an opinion, is not a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board does 
acknowledge that the veteran was a medical services 
specialist in service and that such duty in a health care 
occupation does carry the risk of exposure to contaminated 
blood.  However, the record contains no competent opinion to 
refute that of the VA examiner.  In fact, there is no medical 
opinion stating that the veteran's exposure to blood while in 
service was the likely risk factor that led to his hepatitis 
C.  Therefore, the Board finds the VA examiner's opinion as 
to the more likely source of the veteran's hepatitis C 
infection to be persuasive.

Having found the VA examiner's opinion that the veteran's 
history of intravenous drug abuse was the likely source of 
the veteran's hepatitis to be persuasive, the Board observes 
that 38 U.S.C.A. § 1110 states that "no compensation shall 
be paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs." See also 
38 C.F.R. § 3.1(n), 3.301.  Thus, the law clearly states that 
for claims filed after October 31, 1990, direct service 
connection for disability that is a result of the claimant's 
own use of drugs is precluded for purposes of all VA 
benefits.  See 38 C.F.R. § 3.301(a).  The evidence of record 
clearly demonstrates a history of drug abuse which the 
veteran has reported began in service.  Pertinent regulations 
clearly prohibit service connection for a disability which is 
the result of illegal drug use.  The Board further finds no 
basis for consideration of the veteran's in-service drug use 
as merely occasional or therapeutic or otherwise within 
circumstances to exempt such from being considered 
misconduct.  The veteran himself has admitted to a decades-
long history of illegal intravenous drug use.  Under such 
circumstances, service connection for hepatitis C cannot be 
established.  

There is no evidence of record demonstrating in-service 
incurrence or aggravation of the disorder at issue or a nexus 
between the veteran's current disorder and military service.  
Under these circumstances, a basis upon which to establish 
service connection for hepatitis C has not been presented.  
Therefore, the Board finds that the preponderance of evidence 
is against the veteran's claim for service connection for 
hepatitis C.  Because the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for hepatitis C is not warranted.  
Although the Board does not doubt the veteran's sincere 
belief that his hepatitis C is related to service, the 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).



ORDER

Service connection for hepatitis C is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



